Citation Nr: 1453189	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin condition (also claimed as lupus), including due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1981, from June 1983 to July 1992, from January to June 2003, and from February to October 2004.  

He appealed to the Board of Veterans Appeals (Board/BVA) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support of his claim, the Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.  The Veteran also submitted additional evidence in further support of his claim immediately following the hearing, and he waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2014).

Unfortunately, however, because this claim requires further development before being decided on appeal, the Board nevertheless is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran believes that his skin condition, also claimed as lupus, is the result of his service in Afghanistan.  During his hearing he testified to having severe rashes on his arms while deployed in 2004, which he said were treated by a field medic with topical creams, and that within 2 months he also began having butterfly rashes on his face.  He says this has been a recurring problem ever since, albeit intermittent (coming and going), and that lupus eventually was diagnosed after biopsies.


In response to his claim for a skin disorder, the Veteran had a VA examination in May 2010.  He reported that while in service he had some papules on his arms, which were treated as sun rashes, but that he did not have any rashes on his face, at least not immediately.  He added that he developed rashes on his face, specifically, on both his left and right checks, after service and described them as red, raised butterfly-like rashes.  The examiner noted the Veteran had been exposed to sun as a letter carrier.  A punch biopsy of the Veteran's skin led the examiner to conclude that the differential diagnosis included lupus versus rosacea, but polymorphous light eruption (PMLE) appeared unlikely.  Regarding etiology, she opined that the Veteran's erythematous rash of uncertain diagnosis (DLE) versus rosacea was not caused by or the result of activities during military service.  She observed that the Veteran had no documentation of a rash during his military service and no complaints of a rash within one year following his service.  She further observed that his rash was of uncertain diagnosis - DLE versus rosacea - and that he was not then currently treating for a rash.  She concluded there was no link between his military service and his then current minimal facial rash.

The Veteran's representative indicated during the hearing that there are treatment records at the VA Medical Center (VAMC) in Minneapolis, Minnesota, dated from 2005 to 2006, which need to be obtained since they will show the Veteran has experienced continuing symptoms owing to his rashes.

Establishing entitlement to service connection on a direct-incurrence basis requires showing:  (1) the current existence of the claimed disability or, at the very least, indication the Veteran has had it at some point contemporaneous to or since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012). 


Service connection also may be presumed for certain chronic conditions under 38 U.S.C.A. § 1117, based on service during the Persian Gulf War.  The VA regulation implementing this statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2016, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Here, the Veteran's testimony and lay statements from his spouse and father received in June 2013 tend to suggest he did not have recurring rashes before his deployment to Afghanistan.  His wife attested that, after he returned in 2004 from Afghanistan, he had severe rashes on his arms and, within the next year to year and a half, he also developed blotches on his upper checks that would last for weeks at a time.

Resultantly, in light of the May 2010 VA examiner's uncertain diagnosis of the Veteran's skin condition coupled with her opinion that it was unrelated to his military service based on a lack of documentation during his service, this claim must be remanded for another VA examination and supplemental medical nexus opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ensure that all relevant VA treatment records are in the file, including especially concerning the treatment the Veteran says he received from 2005 to 2006 at the VAMC in Minneapolis, Minnesota.

2.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination (dermatological) for a supplemental medical opinion regarding the nature and etiology of any current skin condition, including lupus and whether any disorder currently present is the result or manifestation, instead, of an undiagnosed illness.  This medical evaluation preferably should be performed during a time when this condition is in an active state, that is, during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing and evaluation must be performed, and all findings set forth in detail.

The examiner must indicate the likelihood (very likely, as likely as not, or unlikely) that any skin condition currently present or present since the filing of this claim is related or attributable to the Veteran's military service or dates back to his service, especially his time in Afghanistan during 2004.

This term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must specifically indicate whether any skin problems are symptoms of a diagnosed disability or, instead, the result of undiagnosed illness.  Concerning the latter, if there are any objective indications of skin problems that cannot be attributed to any organic or psychological cause, the examiner must so state.  The examiner must identify all abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis, including to lupus.

Because the Veteran is competent even as a layman to report the onset of symptoms regarding his skin condition, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report and the June 2013 statements of his father and spouse regarding initial manifestation of his symptoms during his military service or within the year after separation from service in determining whether any current skin condition may have originated during his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

And while it is true that an examiner may consider the absence of any documented treatment as one of the reasons for concluding a claimed condition was not present at a particular time, this cannot be the only or sole reason for making this deduction, unless it is the type of condition that ordinarily would have been reported, if indeed present, and there was this opportunity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for a skin condition, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

